Citation Nr: 0213809	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  97-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for a bilateral ear 
condition.  

(The issues concerning entitlement to service connection for 
a left hamstring condition, residuals of a left foot injury, 
residuals of a right ankle sprain, residuals of a left knee 
strain, and disabilities manifested by neck pain, bilateral 
heel pain, right hip pain, and low back pain will be 
addressed in a separate decision of the Board, following 
further evidentiary development.)  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral hearing 
loss disability.  

2.  The veteran does not have a bilateral ear condition.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A bilateral ear condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1996 rating decision, January 1997 statement of the 
case, and May 2002 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in December 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The veteran has been advised 
that the evidence that is needed is medical evidence that he 
currently has each of the claimed disabilities.  he has also 
been informed that VA would help him obtain the records of 
any medical treatment that he feels is pertinent to his 
claims.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and relevant VA examinations.  As discussed in detail below, 
the Board finds that the evidence in this case is sufficient 
to render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  


Hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The service medical records contain numerous reports of 
audiometric evaluations, including at the time of the 
veteran's retirement examination in July 1994.  Although the 
pure tone thresholds reported on the examinations varied 
slightly, no examiner reported a pure tone threshold of 
greater than 15 decibels at the frequencies of 500 to 4,000 
Hertz in either ear.  While the veteran's separation 
examination report contains a notation of mild, non-
progressive, high frequency hearing loss in the right ear 
(the report reflects a pure tone threshold of 40 decibels at 
6,000 Hertz in that ear), the pure tone data on that 
examination do not meet the criteria for hearing loss 
disability in either ear, as set forth at 38 C.F.R. § 3.385.  

On an authorized audiological evaluation in April 1997, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
5
5
0
0
5
Left
5
5
0
0
5

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  

Despite the examiner's notation of mild hearing loss on the 
veteran's separation examination report, none of the 
audiometric data reported during service or on the VA 
audiological evaluation meet the criteria for hearing loss 
disability in either ear, as defined by the regulations.  
Therefore, the Board finds that the veteran does not now have 
a bilateral hearing loss disability for purposes of 
establishing service connection.  

Accordingly, the Board concludes that service connection for 
bilateral hearing loss is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


Bilateral ear condition

The service medical records indicate that the veteran was 
treated for acute labyrinthitis in both ears in May 1977; a 
few days later, the condition was noted to be resolving, with 
no residual disability.  He was treated in June 1981 for pain 
in both ears, with a runny nose, coughing, and inflammation.  
Bilateral otitis media and rhinitis were diagnosed; the 
condition cleared with no residual disability.  In July 1995, 
the veteran was seen for complaints of swelling and pain of 
the right external ear.  The eardrums were intact and there 
was no drainage.  Heat and medication were prescribed, but no 
follow-up was noted.  The report of the veteran's retirement 
examination contains no pertinent complaints or abnormal 
clinical findings.  On VA ear, nose, and throat examination 
in April 1997, the only ear condition noted was intermittent, 
bilateral tinnitus.  (A rating decision in May 2002 granted 
service connection for tinnitus.)  

The Board finds that, because the episodes of ear complaints 
during service were so widely spaced, with no chronic ear 
disability being diagnosed during service, the noted episodes 
were acute and transitory and resolved without residual 
disability.  In the absence of any evidence of a chronic 
bilateral condition during service, including at the time of 
the veteran's retirement examination, and, particularly, 
because there is currently no medical evidence that the 
veteran has a chronic bilateral ear condition, service 
connection for a bilateral ear condition must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a bilateral ear condition is denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

